Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group II, Claims 14-18, in the reply filed on 12/13/2021 is acknowledged.  The traversal is on the ground(s) that the invention of Group I, Claims 1-13, is not materially different from the invention of Group II. Applicant argues that although Group II comprises a calibration feed system, this feature is not present in the independent claim, and is not a material feature of method of claim 1.  This is not found persuasive because of the following reasons:
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-13, drawn to a method of analyzing a sample of water, classified in G01N 21/31.
II. Claims 14-18, drawn to an apparatus comprising an inlet, exit, and flow conduit for water analysis, classified in B01L 3/502.
The inventions are independent or distinct, each from the other because:
Inventions II and I are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case, the calculating and reporting of a phosphate content of the water sample by comparing the stored combined silica and phosphate value to a stored 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
a.	The inventions have acquired a separate status in the art in view of their different classification; and/or 
b.	The inventions have acquired a separate status in the art due to their recognized divergent subject matter; and/or
c.	The inventions require a different field of search (for example, searching different class/subclasses or electronic resources, or employing different search strategies or search queries);  and/or
d.	The prior art applicable to one invention would not likely be applicable to another invention; and/or
e. 	The inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
The requirement is still deemed proper and is therefore made FINAL.
Response to Amendment
The amendment filed December 13, 2021 has been entered.
Claims 1-18 are pending, with claims 14-18 being examined, and claims 1-13 deemed withdrawn.
No objections, 112(a) rejections, 112(b) rejections, or 101 rejections were made in the Non-Final Office Action mailed September 14, 2021. Therefore, Applicant’s amendments to the Specification and Claims have overcome each and every objection, 112(b) rejection, and 101 rejection previously set forth in the Non-Final Office Action mailed September 14, 2021.
Based on Applicant’s amendments and remarks, the previous prior art rejection has been modified to address the claim amendments.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: The specification does not contain reference to "the spectrometry apparatus" recited in Claim 14, Ln. 18, or "spectrometrically determining" "recited in Claim 14, Ln. 22 and Claim 14, Ln. 28. As antecedent basis for these terms are not provided in the Specification, the Examiner suggests amending Claim 14 to recite "the colorimetry apparatus" instead of "the spectrometry apparatus", and "determining" instead of "spectrometrically determining".

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 14-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Specifically, "the spectrometry apparatus" recited in Claim 14, Ln. 18, and "spectrometrically determining" recited in Claim 14, Ln. 22 and Claim 14, Ln. 28 is not recited in the original disclosure. Rather, the original disclosure refers to "the colorimetry apparatus", which is distinct from a spectrometry apparatus, and merely "determining", rather than "spectrometrically determining". Therefore, the above limitations are unsupported by the original disclosure as filed, and are considered new matter.
Further, the term "appropriate reagents" in Claim 14, Ln. 22 and Claim 14, Ln. 27 is not properly described in the original disclosure as filed. What constitutes an appropriate reagent? Are these reagents limited by the examples described in the original instant Specification in [0034], i.e. "the first reagent is an aqueous solution of ammonium molybdate and an inorganic acid; the second reagent is an aqueous solution of oxalic acid; and the third reagent is an aqueous solution of potassium disulfite and 4-(methylamino)phenol hemisulfate salt", or are other reagents also deemed appropriate? Therefore, the above limitations are unsupported by the original disclosure as filed, and are considered new matter.

Claims 15-18 are rejected as depending on a rejected claim.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “appropriate reagents” in claim 14 is a relative term which renders the claim indefinite. The term “appropriate reagents” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear if the term "appropriate reagents" is limited by the example shown in [0034] of the instant Specification, or if other reagents are also deemed appropriate.
Claim 14, 2nd to Last Ln.–Last Ln. recites the term “a representative value of the silica content stored in the database”. However, it is unclear if this representative value is the same as the determined value of the silica content stored in the database that is previously recited in Claim 14, or a different value. Further, if it is not the same, it is unclear how this representative value has been obtained. For purposes of compact prosecution, the above limitation has been examined as, “the determined value of the silica content stored in the database”.
Claims 15-18 are rejected as depending on a rejected claim.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (Translation of CN Pub. No. 106841182; hereinafter Chen), in view of Greensted et al. (US Pub. No. 2012/0045369; hereinafter Greensted; already of record), further in view of Reddy et al. (US Pub. No. 2014/0273052; hereinafter Reddy) and Shubat et al. (US Pub. No. 2015/0377848; hereinafter Shubat).

Regarding claim 14, Chen discloses an apparatus for analyzing a water sample for both silicate and phosphate content (Pg. 1 Last Para.). The apparatus comprises: 
	an inlet for receiving a stream of the water sample to be tested (Pg. 4 5th-6th Paras., a water sample is connected with a measuring cell of a pipeline, Pg. 4 3rd to Last Para., the water sample comprising silicate and phosphate is passed through the pipeline to the measuring cell).
	An exit for exhausting the water sample after testing (Pg. 5 3rd Para., the measured sample is passed through a discharge valve to discharge the sample).
	A flow conduit, providing a liquid flow path from the inlet to the exit (Pg. 4 5th-6th Paras., Pg. 4 3rd to Last Para., Pg. 5 3rd Para., the pipeline is the flow conduit).7Application Serial No. 16/748,097 Response to Office Action of 14 September 2021 
	A reaction chamber, located in the flow conduit, sized to retain a predetermined volume of the water sample (Pg. 3 Last Para., measuring cell). The reaction chamber comprises: 
	a sample inlet in liquid communication with the inlet (Pg. 3 Last Para., Pg. 4 5th-6th Paras., Pg. 4 3rd to Last Para., Pg. 5 3rd Para., in order for the water to enter the measuring cell, there must intrinsically be a sample inlet). 
	A sample outlet in liquid communication with the exit (Pg. 3 Last Para., Pg. 4 5th-6th Paras., Pg. 4 3rd to Last Para., Pg. 5 3rd Para., in order for the water to exit the measuring cell via the discharge valve, there must intrinsically be a sample outlet).
	A plurality of reagent inlets (Pg. 4 6th Para., see Fig. 1 at reagent valves 1, 2, 3). 
(Pg. 2 3rd to Last Para., multiple solenoid valves for controlling different reagents into the measuring cells).
	A plurality of reagent feed systems, each of which is in fluid communication with one of the plurality of reagent inlets (Pg. 4 6th Para., Pg. 2 3rd to Last Para., separate inlet branches are provided for the sulphuric acid or hydrochloric acid reagent, the ammonium molybdate reagent, and the citric acid reagent). 
	a processor, in communication with the spectrometry apparatus, the valve and the plurality of reagent feed systems (Pg. 2 4th Para., a computer system to control the chemical flow path). The processor is programmed to operate the apparatus as follows: 
	introducing a water sample to be analyzed into the reaction chamber, along with appropriate reagents for spectrometrically determining a value for a silicate content of the water sample (Pg. 3 Last Para., Pg. 4 5th-6th Paras., Pg. 4 3rd to Last Para., Pg. 5 3rd Para., Pg. 2 4th Para., spectral detection unit, Pg. 5 7th-19th Paras., the initial absorbance A0 is measured, then sulphuric acid/hydrochloric acid is added to the water, then ammonium dimolybdate, and a second absorbance A1 is measured. Then, citric acid is added to the water, and a third absorbance A2 is measured. The absorbance A2-A0 is indicative of the silicate concentration in the water).
	Storing the determined value of the silicate content in a database in communication with the apparatus (Pg. 2 4th Para., the detection result is transmitted to the computer system).
(Pg. 3 Last Para., Pg. 4 5th-6th Paras., Pg. 4 3rd to Last Para., Pg. 5 3rd Para., Pg. 2 4th Para., Pg. 5 7th-19th Paras., The absorbance A1-A0 is indicative of the combined silicate and phosphate concentration in the water). 
	Calculating and reporting a phosphate content of the water sample by comparing the value of the combined silicate and phosphate content to the determined value of the silicate content stored in the database (Pg. 3 Last Para., Pg. 4 5th-6th Paras., Pg. 4 3rd to Last Para., Pg. 5 3rd Para., Pg. 2 4th Para., Pg. 5 7th-19th Paras., A1-A2 is indicative of the phosphate concentration in the water, Pg. 4 4th to Last Para.-Pg. 5 6th Para., the online monitoring instrument can calculate the absorbance and solution concentration of phosphate).
	Chen fails to explicitly disclose:
that the water sample is analyzed for silica content;
a spectrometry apparatus comprising a window through which light is directed into the volume of the reaction chamber, a reflector for reflecting the light that is incident thereon back into the volume of the reaction chamber and a window through which the reflected light is received by a photodetector; and
rinsing and refilling the reaction chamber with a further water sample so that a combined silica and phosphate content is determined for the further water sample.
	Greensted is in the analogous field of chemical analyzers for water quality monitoring (Greensted [0002]). Greensted teaches analyzing a water sample for silica content (Greensted [0068]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the analysis of a water sample for silicate content in the apparatus of Chen so that a water sample is analyzed for silica content as in Greensted. Greensted teaches that silica can be measured by mixing with an ammonium molybdate reagent and detecting the absorbance (Greensted [0068]), as can silicates, as taught by Chen (Chen Pg. 5 7th-19th Paras.). Further, detecting silica content in water is important when the water is fed to boilers, as excess silica can coat and potentially damage the turbine blades (see Salpeter (US Pat. No. 5,550,053; already of record) at Col. 1 Lns. 14-20). 
	Modified Chen fails to explicitly disclose:
a spectrometry apparatus comprising a window through which light is directed into the volume of the reaction chamber, a reflector for reflecting the light that is incident thereon back into the volume of the reaction chamber and a window through which the reflected light is received by a photodetector; and
rinsing and refilling the reaction chamber with a further water sample so that a combined silica and phosphate content is determined for the further water sample.
	Reddy is in the analogous field of measuring analyte concentrations in water (Reddy [0003]). Reddy teaches a spectrometry apparatus comprising a window through which light is directed into the volume of the reaction chamber, a reflector for reflecting the light that is incident thereon back into the volume of the reaction chamber and a window through which the reflected light is received by a photodetector (Reddy; [0094]-[0095], see Fig. 7 at reflector portion 395, where water enters, light source 375, window 380, and sensor/detector 370. The light travels from light source 375, through window 380, through water in reflector portion 395, off of reflector element 396, back through the water again, and again through window 380 to sensor/detector 370. The section of window covering the light source can be considered a first window, and the section of window covering the sensor/detector can be considered a second window. Further, [0074] Reddy teaches that the window can be broken into several smaller windows. [0077], the sensor/detector may be a photodetector, [0036], an immobilized reagent interacts with a reactant in the water, and the detector detects the changed energy due to this interaction). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of modified Chen to comprise a spectrometry apparatus comprising a window through which light is directed into the volume of the reaction chamber, a reflector for reflecting the light that is incident thereon back into the volume of the reaction chamber and a window through which the reflected light is received by a photodetector as in Reddy. Reddy teaches that a spectrometry apparatus comprising a reflector and multiple windows can be used to collect and focus reflected light to a sensor, thereby allowing the sensor to detect an optical change in an energy profile from the light source (Reddy; [0038], [0079], [0074], [0094]-[0095]).
	Modified Chen fails to explicitly disclose:
rinsing and refilling the reaction chamber with a further water sample so that a combined silica and phosphate content is determined for the further water sample.
	Shubat is in the analogous field of analyte detection in water using colorimetry (Shubat [0007]). Shubat teaches rinsing and refilling a reaction chamber with a further water sample (Shubat [0059]-[0069], the measurement cell is filled, emptied, and filled again with sample water to rinse the cell between measurements). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the measured combined silica and phosphate content in the apparatus of modified Chen so that a reaction chamber is rinsed and refilled with a further water sample prior to performing a subsequent chemical analysis so that the analyte content is determined for the further water sample as in Shubat. The motivation would have been that rinsing the reaction chamber in between measurements will ensure that any reagents previously added to the water sample do not have undesired side reactions with subsequently added reagents, thereby improving the accuracy of the detection results.
	Note: The instant Claims contain a large amount of functional language (ex: “for receiving a stream of the water sample…”, “sized to retain a predetermined volume of the water sample…”, “for controlling flow through the flow conduit”, etc.).  However, functional language does not add any further structure to an apparatus beyond a capability.  Apparatus claims must distinguish over the prior art in terms of structure rather than function (see MPEP 2114).  Therefore, if the prior art structure is capable of performing the function, then the prior art meets the limitation in the claims.

Regarding claim 15, modified Chen discloses the apparatus of claim 14. Modified Chen further discloses the inlet (see Claim 14 above at Chen teaching the inlet in Pg. 4 5th-6th Paras., Pg. 4 3rd to Last Para.), the valve (see Claim 14 above at Chen teaching the valve in Pg. 2 3rd to Last Para.), and the flow conduit (see Claim 14 above at Chen teaching the flow conduit in Pg. 4 5th-6th Paras., Pg. 4 3rd to Last Para., Pg. 5 3rd Para.).
	Modified Chen fails to explicitly disclose a heater, positioned in the flow conduit between the inlet and the valve, for selectively heating the water sample passing therethrough.
	Greensted further teaches a heater, positioned in a flow conduit between an inlet and a valve, for selectively heating a water sample passing therethrough (Greensted; [0069], [0093], see Fig. 2 at pre-heater 21 in between inlet 22 and solenoid valve 5). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the inlet, the valve, and the flow conduit in the apparatus of modified Chen to include a heater, positioned in the flow conduit between the inlet and the valve, for selectively heating the water sample passing therethrough as in Greensted. Greensted teaches that a pre-heater can be used to force virtually all of the dissolved gas out of solution, improving the accuracy of the measurement (Greensted [0054]-[0055]).

Regarding claim 16, modified Chen discloses the apparatus of claim 14. Modified Chen further discloses the processor (see Claim 14 above at Chen teaching the processor in Pg. 2 4th Para.).
	Modified Chen fails to explicitly disclose that: 
	each reagent feed system comprises a reagent container and a metering pump, selectively actuated by the processor to provide a predetermined amount of a selected reagent to one of the reagent inlets.
(Greensted; [0068], see Fig. 2 at peristaltic pumps 3-3’’’’ for selectively providing reagents 13-16 from reservoir to reactor 4). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the processor in the apparatus of modified Chen so that each reagent feed system comprises a reagent container and a pump that is selectively actuated to provide a predetermined amount of a selected reagent to one of the reagent inlets as in Greensted, the selective actuation performed by the processor. Greensted teaches that selectively actuating the reagents can be used to sequentially perform the proper reaction to measure the absorbance of a desired analyte (Greensted [0068]).
	Modified Chen fails to explicitly disclose that the pump is a metering pump.
	However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have the pump be a metering pump. The motivation would have been that metering pumps are well known in the art for being able to deliver a precise volume of liquid.

Regarding claim 17, modified Chen discloses the apparatus of claim 14. Modified Chen further discloses the processor (see Claim 14 above at Chen teaching the processor in Pg. 2 4th Para.), the flow conduit (see Claim 14 above at Chen teaching the flow conduit in Pg. 4 5th-6th Paras., Pg. 4 3rd to Last Para., Pg. 5 3rd Para.), and the valve (see Claim 14 above at Chen teaching the valve in Pg. 2 3rd to Last Para.).

a calibration feed system comprising a calibration fluid container and a metering pump, selectively actuated by the processor to provide a predetermined amount of a selected calibration fluid to the flow conduit upstream of the valve.
	Greensted further teaches a calibration feed system comprising a calibration fluid container, selectively actuated to provide a predetermined amount of a selected calibration fluid to a flow conduit upstream of a valve (Greensted; [0066], [0093], see Fig. 2 at calibration solution inlet 17 for bringing calibration solution from a reservoir to the reactor 4, which is upstream of zero calibration solenoid valve 5). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the processor, the flow conduit, and the valve in the apparatus of modified Chen by including a calibration feed system comprising a calibration fluid container, selectively actuated to provide a predetermined amount of a selected calibration fluid to the flow conduit upstream of the valve as in Greensted, the selective actuation performed by the processor. Greensted teaches that a calibrant solution can be introduced into a reactor to calibrate the reactor (Greensted [0010]), thereby improving the accuracy of subsequent measurements.
	Modified Chen fails to explicitly disclose a metering pump.
	However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide a metering pump. The motivation would have been that metering pumps are well known in the art for being able to deliver a precise volume of liquid.

Regarding claim 18, modified Chen discloses the apparatus of claim 15. Modified Chen further discloses the processor (see Claim 14 above at Chen teaching the processor in Pg. 2 4th Para.), the flow conduit (see Claim 14 above at Chen teaching the flow conduit in Pg. 4 5th-6th Paras., Pg. 4 3rd to Last Para., Pg. 5 3rd Para.), the valve (see Claim 14 above at Chen teaching the valve in Pg. 2 3rd to Last Para.), and the heater (see Claim 15 above at Greensted teaching the heater in [0069], [0093], Fig. 2).
	Modified Chen fails to explicitly disclose:
a calibration feed system comprising a calibration fluid container and a metering pump, selectively actuated by the processor to provide a predetermined amount of a selected calibration fluid to the flow conduit upstream of the heater, through a further valve, positioned in the flow conduit between the inlet and the heater.
	Greensted further teaches a calibration feed system comprising a calibration fluid container, selectively actuated to provide a predetermined amount of a selected calibration fluid to a flow conduit upstream of a heater, through a further valve, positioned in a flow conduit between an inlet and the heater (Greensted; [0066], [0069], [0093], see Fig. 2 at calibration solution inlet 17 for bringing calibration solution from a reservoir to calibration solenoid valve 7, which is upstream of pre-heater 21, zero calibration solenoid valve 5, and reactor 4). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the processor, the flow conduit, the valve, and the heater in the apparatus of modified Chen by including a calibration feed system comprising a calibration fluid container, selectively actuated to provide a predetermined amount of a (Greensted [0010]), thereby improving the accuracy of subsequent measurements. Further, having the calibrant solution also pass through the heater, just as the water samples do, will ensure that the calibration occurs at the same temperature as the water samples, improving the accuracy of the calibration.
	Modified Chen fails to explicitly disclose a metering pump.
	However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide a metering pump. The motivation would have been that metering pumps are well known in the art for being able to deliver a precise volume of liquid.

Response to Arguments
Applicant's arguments filed December 13, 2021 have been fully considered but they are not persuasive. 
Applicant argues on Pgs. 10-11 of their Remarks that the restriction requirement previously made final by the Examiner is improper, and wishes to traverse the restriction. Applicant explains that the restriction is improper because the independent claim in Invention II does not comprise a calibration system, and further, a calibration system does not make Invention II “materially different” from Invention I. However, as currently amended, Inventions I and II are independent and distinct from each other, as in Invention I, the step of calculating 
Applicant further argues on Pg. 11 of their Remarks that Greensted does not teach a processor that performs the method of claim 1. However, the Applicant has amended the claims so that the processor is now programmed to perform a series of steps, rather than merely performing the method of claim 1. While Greensted does not teach a processor programmed to perform the claimed series of steps, Chen in view of Greensted, Reddy, and Shubat reads on the claimed series of steps. For a more detailed explanation, please see the 35 U.S.C. 103 section of the instant Office Action, specifically the rejection of Claim 14. Applicant’s amendments necessitated the new ground of rejection.
Applicant argues on Pgs. 11-12 of their Remarks that the motivation statement used to combine Duncan with Greensted is unsupported by fact, as no device in the prior art exists that includes a processor programmed to perform the claimed algorithm. While the Examiner agrees that Greensted and Duncan do not teach a processor programmed to perform the claimed algorithm, Chen in view of Greensted, Reddy, and Shubat does teach this processor. For a more detailed explanation, please see the 35 U.S.C. 103 section of the instant Office Action, specifically the rejection of Claim 14. Applicant’s amendments necessitated the new ground of rejection. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John McGuirk whose telephone number is (571)272-1949. The examiner can normally be reached M-F 8am-530pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






	/J.M./             Examiner, Art Unit 1798       

                                                                                                                                                                                    /Benjamin R Whatley/Primary Examiner, Art Unit 1798